DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12-14 are objected to because of the following informalities: Lines 2-3 of claim 12 recite “instructions to sample of an exhaust gas oxygen sensor in via a first method in response to deactivating the first cylinder.”  These limitations are grammatically improper and are suggested to be revised as “instructions to sample [[of]] an exhaust gas oxygen sensor in via a first method in response to deactivating the first cylinder”.  Appropriate correction is required.  Claims 13 and 14 are objected to by virtue of their dependence on claim 12.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to independent claim 15, lines 19-20 recite “a sixth non-deactivating valve operator in mechanical communication with an exhaust valve of the second cylinder and a second camshaft.”  These recitations render the claim indefinite because it is unclear whether the second cylinder has one or two exhaust valves as an exhaust valve is previously recited in lines 11-12 of the claim.  Furthermore, it is unclear whether the second camshaft recited in line 20 is the same as the second camshaft recited in line 12.  Finally, it is unclear how the exhaust valve (if there is only one) of the second cylinder would operate with two non-deactivating valve operator.
Claims 16-20 are also rejected by virtue of their dependence on claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-10, 21 and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0122224 A1 to Hayden et al. (Hayden).
In reference to independent claim 8, Hayden discloses: 

an engine (102) including a first cylinder (114-1) with a first intake valve (118) and a first exhaust valve (120), the engine including a second cylinder (114-2) with a second intake valve (118) and a second exhaust valve (120) (See Fig. 2); 
a first camshaft (126) in mechanical communication with the first intake valve (118) via a firs deactivating valve operator (216) (see Fig. 3 and [0054]); and 
a first non-deactivating valve operator (308) providing mechanical communication between the first exhaust valve (120) and a second camshaft (132) (see Fig. 4 and [0064]).
In reference to dependent claim 9, Hayden further discloses: the second exhaust valve (120 of cylinder 114-2) in mechanical communication with the second camshaft (132) via a second non-deactivating valve operator (308; see Figs. 2, 4 and [0064]).
In reference to dependent claim 10, Hayden further discloses: the second intake valve (118 of 114-2) in mechanical communication with the first camshaft (126) via a third non-deactivating valve operator (216) (see Fig. 3 and [0054]).
In reference to dependent claim 21, Hayden further discloses: the second exhaust valve (120 of cylinder 114-2) in mechanical communication with a third non-deactivating valve operator (308; see Figs. 2, 4 and [0064]).

In reference to dependent claim 23, Hayden further discloses: the first deactivating valve operator is a cam lobe (see [0044]).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayden.
In reference to dependent claims 22 and 24, Hayden discloses deactivating valve operators being cam lobes (see [0044]).  Even though Hayden does not disclose the valve operators being levers or lash adjusters, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used levers or lash adjusters as well as cam lobes as these are known in the art to control valve openings.  See MPEP 2144.06.
In reference to dependent claim 25, Hayden further discloses an ECM (160) including a phaser control module (437) and a boost control module (440).  The phaser control module determines target cam phaser angles for the intake and exhaust valves based on torque demand 
	Even though Hayden does not explicitly disclose the ECM having executable instructions stored in non-transitory memory for increasing boost pressure from the turbocharger in response to a request to deactivate the first intake valve via the first deactivating valve operator, it would have been evident from the disclosure of Hayden that the ECM has executable instructions stored in non-transitory memory in order to carry out commands sent to the phaser control module and the boost control module.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, since Hayden discloses all of the required elements, that the system of Hayden would be able to perform the intended function of increasing boost pressure from the turbocharger in response to a request to deactivate an intake valve via the corresponding cam lobe.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayden as applied to claim 10 above, and further in view of US 2016/0146120 A1 to Kawaguchi (Kawaguchi).
In reference to dependent claim 11, Hayden further discloses: a controller (112, 160) including executable instructions stored in non-transitory memory to control the injection of fuel into the cylinders (see [0046]) and deactivation of some of the cylinders of the engine may be performed by ceasing fuel injection to those cylinders (see [0005]).
Even though Hayden does not explicitly disclose the controller having executable instructions to deactivate fuel flow to the first cylinder in an engine cycle while fuel is delivered to the second cylinder in the engine cycle in response to a request to deactivate the first cylinder, 
Kawaguchi teaches another engine having a plurality of cylinders with intake and exhaust valves.  The engine configured to deactivate some of the cylinders by stopping fuel injection to those cylinders and while operating other cylinders (see [0055]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the engine system of Hayden to further include instructions to stop the fuel injection to the first cylinder in order to deactivate the first cylinder while delivering fuel to the second cylinder based on the teachings of Kawaguchi as the deactivation of some of the cylinders of the engine improves the fuel efficiency of the engine while in low-load operation (see [0054] of Kawaguchi).
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayden in view of Kawaguchi as applied to claim 11 above, and further in view of US 2011/0083639 A1 to Gallon et al. (Gallon).
In reference to dependent claim 12, Hayden and Kawaguchi are silent regarding: additional instructions to sample of an exhaust gas oxygen sensor in via a first method in response to deactivating the first cylinder and sample the exhaust gas oxygen sensor via a second method in response to activating the first cylinder.
Gallon teaches another engine system having an engine control module (114) including instructions for cylinder deactivation.  The engine system of Gallon further includes a catalyst 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the engine system of Hayden and Kawaguchi to add the catalyst and oxygen sensors in order to determine the oxygen storage amount of the catalyst while deactivating/activating the cylinders as taught by Gallon.  Catalysts are well-known in the art of internal combustion engines to reduce emission of CO, NOx and hydrocarbons (see [0003] of Gallon), and the amount of oxygen stored on the catalyst affects its ability to convert NOx emission from the exhaust gas (see [0004]).  Controlling deactivation of the cylinders of the engine corresponding to the catalyst’s oxygen storage amount during certain operation modes has the benefit of decreasing the amount of oxygen increasing fuel efficiency (see [0038] of Gallon).
In reference to dependent claim 13, Hayden further discloses: a third cylinder (114-3) including a third intake valve (118) and a third exhaust valve (120) (see Fig. 2), the third exhaust valve in mechanical communication with the second camshaft (132) via a second deactivating valve operator (312) (see Fig. 4 and [0064]), the third intake valve (118 of 114-3) in mechanical communication with the first camshaft (126) via a fourth non-deactivating valve operator (208) (see Fig. 3 and [0054]).
In reference to dependent claim 14, even though Hayden does not explicitly disclose the controller having executable instructions to activate the first cylinder (114-1) and deactivate the third cylinder (114-3) during an engine cycle, as discussed above in the rejection of claim 11, it would have been evident from the disclosure of Hayden that the controller (ECM 160) has .

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176.  The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGOC T NGUYEN/Primary Examiner, Art Unit 3799